Title: To James Madison from Charles Pinckney, 26 October 1800
From: Pinckney, Charles
To: Madison, James


Dear Sir,
October 26: 1800 In Charleston
Permit me to put you to some little Expence & trouble in forwarding the inclosed to our friend at Monticello or wherever he may be when you get it—please send it to him under cover as I wish him much to get it safe. I congratulate you on our very fair prospects at present. We shall do well here. I am hopeful you got my little republican Farmer from Philadelphia, & afterwards from hence the Volume of my Speeches in Congress & since (that is lately) “the Republican” in twenty four numbers which I have written for this Election. As you see Mr Jefferson very often I refer you to him for our political intelligence from hence as I have written him circumstantially of all our movements & prospects here & in Georgia & North Carolina. I came home in June from Congress with a dislocated right arm—& from that time to the present I have incessantly laboured to carry this Election here & to sprinkle all the southern states with pamphlets & Essays & every thing I thought would promote the common cause against what I well know must be the Consequence if the federalists succeeded—for this purpose if nothing prevents I go to Columbia to be present at the Election of Electors & shall of course be very late at Washington this year. I am charged with being the sole cause of all the Opposition in South Carolina—my two Kinsmen have of course divided & will be separated from me in future. But regardless of this I persevere in that Line which I believe to be right & from which I have never deviated a tittle since my opposition to the British Treaty, that foundation of all our Evils & Divisions. In consequence I have been obliged to bear alone the whole weight of the abuse of the British & federal parties here, & so much public & private scandal & rancour I believe no man has yet borne in the same space. I still however push on & hope by our success that they shall Have something to abuse me for. Please send me a Line to say you recieve this—direct to me at Columbia this state. I rejoice to hear as I have just done by Post that Mary Land is returning to her friends & her Duty—& hoping & praying that Before I see you in Virginia all things will be as they ought believe me with every sentiment I ought to bear towards a friend I so much value as yourself—one whom I have not seen so long & who I so long to see my dear sir with affectionate regard Yours Truly
Charles Pinckney
My best respects to your Lady. You recollect we used often to talk about Matrimony & I have much curiosity to see your Lady. I have heard every thing I could wish of her—for certainly if ever a man deserved a good Wife you did. Had you unfortunately got, as Doctor Johnson says, in to a state of Gennococracy (is it right spelt) or petticoat Government I know no man I should have pitied more nor none I could have more sincerely wept over. But as it is, if ever I get into your neighbourhood I will go & see you with confidence. Have you any little Madisons running about & giving you a feeling which I assert is not otherwise to be found in human nature? The unceasing affection from Penelope to Ulysses or the ardent one from Alcyone to Ceyx was weak & impotent when compared to the affection of a parent (I mean an enlightened & cultivated one, & of principle, not a Beast, as too many are) to a Child. I wish you could see my little fellow reading me his Lesson & vying to match some twice his years, or my little Frances playing at ten years old a tune & singing to it on the Piano—if you did you would only wonder that politics or any thing else could ever induce me to be so much absent from them. But you know I always Loved Politics & I find as I grow older I become more fond of them. I have just heard that Rhode Island is to give us a Vote or two—is it possible? As I have asked Mr Jefferson (speaking of Rhode Island) can good Come out of Galilee? I hinted to Dexter that his Office would be a shortlived one—as well as some others, & the Lord of his infinite Mercy grant it. God Bless You.
I have had your Portrait sent me for my Drawing room—it is a Most exact likeness in the face—But makes you about the Body much fatter than when I saw you. If it is so I suppose you have thriven upon Matrimony & find it a good thing.
